Exhibit 10.1

 

[g77591kmi001.jpg]

 

 

February 14, 2019

 

Amol Chaubal

 

Dear Amol:

 

Quanterix Corporation (the “Company”) is pleased to offer you the full-time
position of Chief Financial Officer, reporting to me, pending Board approval.
Your effective date of hire will be April 12, 2019. We are excited about the
prospect of you joining our team.

 

Salary:  The Company will pay you a salary at an annual rate of $350,000, paid
at a bi-weekly rate of $13,461.53 (subject to periodic review and adjustment at
the discretion of the Company).

 

Bonus:  You will be eligible to receive an annual performance bonus. The Company
will target the bonus at up to 40% of your annual base salary earnings. The
actual bonus percentage is discretionary and will be subject to your achievement
of the metrics and goals established by and agreed to with Kevin Hrusovsky. The
bonus also will be subject to your employment for the full period covered by the
bonus, approval by and adjustment at the discretion of the Company and Company’s
Board of Directors, and the terms of any applicable bonus plan. You must be
actively employed by Quanterix on the date the bonus is paid to receive a
performance bonus.

 

Benefits:  You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including medical insurance, dental insurance, 401K Plan and match, ESPP,
Flexible Spending Account, term life insurance, and short and long term
disability insurance. Details of these benefits programs, including mandatory
employee contributions, will be made available to you when you start. You also
will be eligible to receive paid vacation time. You will be eligible for up to
20 days of paid vacation per year, which shall accrue on a prorated basis. Other
provisions of the Company’s vacation policy are set forth in the policy itself.

 

[g77591kmi002.jpg]

 

--------------------------------------------------------------------------------



 

Stock Options & RSUs:  You will be eligible to participate in the Company’s
stock option program, subject to approval by the Compensation Committee. We will
recommend to the Compensation Committee to approve that you be granted a new
hire award of 18,259 Restricted Stock Units (“RSUs”) and an option to purchase
62,270 shares (“Options”) of the Company’s common stock at the stock’s fair
market value on the later of (i) approval by the compensation committee or
(ii) your effective date of employment. The RSUs and Options will vest over four
years, with 25% vesting on the first anniversary of your start date, and the
remaining vesting ratably on a monthly basis over the next three years. 
Notwithstanding the foregoing, in the event of the Company’s consummation of a
Sale Event (as defined below) within the first eighteen (18) months after your
effective date of employment and while you remain employed by the Company, then:
(1) you immediately will vest in fifty percent (50%) of any unvested outstanding
portion of the RSUs and Options (with any such vesting, as stated below,
pursuant to the terms and conditions of the Quanterix 2017 Employee, Director
and Consultant Equity Incentive Plan and any associated agreement required to be
entered into by you and the Company), and (2) any remaining unvested RSUs and
Options (after giving effect to the aforementioned vesting acceleration) will
vest on the original vesting schedule applicable to the RSUs and Options, with
the vesting amounts to be reduced and pro-rated to reflect the above-described
acceleration.

 

You will also be eligible to receive an annual equity grant subject to approval
by the Compensation Committee and in the same manner as the awards provided to
other senior executive officers of the Company. The Company will target a grant
date fair value of the annual equity awards of up to $480,000 based upon Black
Scholes Value. The actual value of the awards will be discretionary and will be
subject to your achievement of the metrics and goals established by and agreed
to with Kevin Hrusovsky.

 

Your eligibility for equity awards will be governed by the Quanterix 2017
Employee, Director and Consultant Equity Incentive Plan and any associated
agreement required to be entered into by you and the Company.

 

At-Will Employment; Accrued Obligations; Severance.

 

Your employment is “at will,” meaning you or the Company may terminate it at any
time for any or no reason. In the event of the termination of your employment
for any reason, the Company shall pay you the “Accrued Obligations,” defined as
(1) your base salary through the date of termination, (2) an amount equal to the
value of your accrued unused vacation days, and (3) the amount of any expenses
properly incurred by you on behalf of the Company prior to any such termination
and not yet

 

--------------------------------------------------------------------------------



 

reimbursed. In addition, in the event the Company terminates your employment
without Cause or you resign for Good Reason (both as defined below), the Company
shall provide you with the following termination benefits (the “Termination
Benefits”):

 

(i)            continuation of your base salary for a period of six (6) months
after the date of termination at the salary rate then in effect (“Salary
Continuation Payments”) (solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, each Salary Continuation Payment is considered
a separate payment).  RSU’s and Options that otherwise would have vested during
this severance period will vest and will not be forfeited;

 

(ii)           continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), with the cost of the regular premium for such benefits shared in the
same relative proportion by the Company and you as in effect on the date of
termination until the earlier of (i) six (6) months from the termination date;
or (ii) the date you become eligible for health benefits through another
employer or otherwise become ineligible for COBRA (“Health Benefits Continuation
Payments”). Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the foregoing Health Benefits Continuation
Payments without potentially violating applicable law (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), the Company shall in lieu thereof
provide to you a taxable monthly payment in an amount equal to the Company’s
portion of the monthly COBRA premium (as described above) that you would be
required to  pay to continue your group health coverage in effect on the date of
your termination (which amount shall be based on the premium for the first month
of COBRA coverage), which payments shall be made on the last day of each month
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (y) the date upon which you obtain other employment; or (z) the last
day of the sixth (6th) calendar month following your termination date;

 

(iii)          if the date of termination occurs within the twelve (12) month
period immediately following a Sale Event (such a termination a “Sale Event
Termination”), then your Salary Continuation Payments and Health Benefits
Continuation Payments shall continue for a period of twelve (12) months after
the date of termination (such 12 month continuation period to be in lieu of, and
not in addition to, the 6-month period referenced in (i) and (ii) above); and

 

--------------------------------------------------------------------------------



 

(iv)          if a Sale Event Termination occurs after the first eighteen (18)
months after your effective date of employment, you will receive additional
vesting of all outstanding equity awards held by you (including the Options and
RSUs) equal to an amount that would have vested during the twelve (12) month
Salary Continuation Payments period.

 

Notwithstanding anything to the contrary in this agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms of a separation agreement in a form acceptable
to the Company, which shall include a general release in favor of the Company
and related persons and entities (the “Release”); (ii) resign from any and all
positions, including, without implication of limitation, as a director, trustee,
and officer, that you then hold with the Company and any affiliate of the
Company; (iii) comply with the terms of your Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement; and (iv) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property. The Salary Continuation Payments shall commence within 60
days after the date of termination and shall be made on the Company’s regular
payroll dates; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, the Salary Continuation
Payments shall begin to be paid in the second calendar year. In the event you
miss a regular payroll period between the date of termination and first Salary
Continuation Payment, the first Salary Continuation Payment shall include a
“catch up” payment.

 

For purposes of this section:

 

“Cause” means the occurrence of any of the following (and, if applicable, that
the Company has complied with the Cause Process (hereinafter defined) following
the occurrence of a circumstance subject to the Cause Process): (i) theft,
fraud, embezzlement, misappropriation of assets or property of the Company;
(ii) dishonesty, gross negligence, misconduct, neglect of duties, or breach of
fiduciary duty to the Company; (iii) violation of federal or state securities
laws; (iv) breach of an employment, consulting or other agreement with the
Company; (v) the conviction of a felony, or any crime involving moral turpitude,
including a plea of guilty or nolo contendere; or (vi) continued non-performance
or unsatisfactory performance of your responsibilities hereunder. “Cause
Process” means that (1) the Company has reasonably determined in good faith that
a “Cause” condition has occurred; (2) the Company has notified you in writing of
the first occurrence of the Cause condition within 60

 

--------------------------------------------------------------------------------



 

days of the first occurrence of such condition; (3) you are provided a period of
30 days following such notice (the “Cause Cure Period”) to remedy the condition;
(4) notwithstanding such efforts, the Company reasonably and in good faith
determines at the end of the Cause Cure Period that the Cause condition
continues to exist; and (5) the Company terminates your employment within 30
days after the end of the Cause Cure Period. If you cure the Cause condition
during the Cause Cure Period, Cause shall be deemed not to have occurred. The
Company shall not be required to follow the Cause Process as to those conditions
which it reasonably determines in good faith cannot be cured within the Cause
Cure Period. For the avoidance of doubt, you and the Company acknowledge and
agree that clauses (i), (iii) and (v) cannot be cured, and shall not be subject
to the requirements of the Cause Process.

 

“Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following actions
undertaken by the Company without your express prior written consent: (i) the
material diminution in your responsibilities, authority and function; (ii) a
material reduction in your base salary, provided, however, that  Good Reason
shall not be deemed to have occurred in the event of a reduction in your base 
salary that is pursuant to a salary reduction program affecting substantially
all of the senior level employees of the Company and that does not adversely
affect you to a greater extent than other similarly situated employees; (iii) a
material change in the geographic location at which you  must regularly report
to work and perform services, except for required travel on the Company’s
business; or (iv) a material breach by the Company of any of its obligations to
you under its agreements with you. “Good Reason Process” means that (1) you have
reasonably determined in good faith that a “Good Reason” condition has occurred;
(2) you have notified the Company in writing of the first occurrence of the Good
Reason condition within 30 days of the first occurrence of such condition;
(3) the Company is provided with a period of 30 days following such notice (the
“Cure Period”) to remedy the condition; (4) notwithstanding such efforts, you
reasonably and in good faith determine at the end of the Cure Period that the
Good Reason condition continues to exist; and (5) you terminate your employment
within 30 days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

“Sale Event” means the consummation of: (i) the sale of all or substantially all
of the assets of the Company and its Subsidiaries on

 

--------------------------------------------------------------------------------



 

a consolidated basis to an unrelated person or entity; or (ii) a merger,
reorganization or consolidation in which the outstanding shares of Stock are
converted into or exchanged for securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own at least a majority of the outstanding voting power of
the successor entity immediately upon completion of such transaction (taking
into account only ownership interests resulting from pre-transaction interests
in the Company).

 

Representation Regarding Other Obligations:  This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
agreement or any other similar type of restriction that may affect your ability
to devote full time and attention to your work at the Company. If you have
entered into any agreement that may restrict your activities on behalf of the
Company, please provide me with a copy of the agreement as soon as possible.

 

Other Terms:  Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time. You also will be required to sign
the Company’s standard “Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement” as a condition of your employment. A
copy of that Agreement is enclosed. In addition, as with all employees, our
offer to you is contingent on your submission of satisfactory proof of your
identity and your legal authorization to work in the United States.

 

We are excited about the opportunity to work with you at Quanterix. If you have
any questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me no later than February 14, 2019.

 

--------------------------------------------------------------------------------



 

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

 

 

Sincerely,

 

 

 

 

 

/s/ Kevin Hrusovsky

 

 

 

 

 

Kevin Hrusovsky

 

 

CEO and Chairman

 

 

 

 

 

 

 

 

Offer accepted:

 

 

 

 

 

 

 

 

/s/ Amol Chaubal

 

2/14/2019

Amol Chaubal

 

Date

 

--------------------------------------------------------------------------------